Citation Nr: 0619985	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-40 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dental injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from January to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2004.  In January 2006, the appellant appeared at a 
videoconference hearing held before the undersigned.  

In connection with his appeal, the veteran has claimed 
service connection for pain in his ears.  This matter is not 
before the Board, and is referred to the RO for appropriate 
action.  

The issue of entitlement to service connection for dental 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service, nor is 
there medical evidence of a current bilateral hearing loss 
disability.

2.  Tinnitus was first shown after service, and is not due to 
any in-service events, including claimed noise exposure.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The veteran contends that he has hearing loss and tinnitus 
which began in service, due to acoustic trauma he experienced 
as a combat engineer.     

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Service connection for hearing loss 
may be granted where there is credible evidence of acoustic 
trauma due to noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service medical records show that on the enlistment 
examination in November 1990, pure tone thresholds at the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz were 25, 
5, 0, 0, and 0 decibels in the right ear, respectively.  
Corresponding findings in the left ear were 10, 0, 0, 0, and 
0 decibels.  In January 1991, the veteran was seen 
complaining of symptoms including a cough, nasal congestion, 
and left ear hearing loss.  On examination, he had injected, 
bulging tympanic membranes, and the assessment was otitis 
media and upper respiratory infection.  In March 1991, an 
audiogram disclosed pure tone thresholds at the frequencies 
of 500, 1000, 2000, 3000 and 4000 Hertz of 20, 20, 15, 15, 
and 10 decibels in the right ear, respectively.  
Corresponding findings in the left ear were 25, 20, 20, 20, 
and 10 decibels.  The same findings were reported on the July 
1991 separation examination report.  Although this reflects a 
deterioration from the findings noted on entrance, the 
veteran's hearing, as shown by audiogram, did not meet the 
criteria for a hearing loss disability, for VA purposes.  
38 C.F.R. § 3.385.  

A VA examination was conducted in May 2004.  At the 
examination, the veteran reported noise exposure from loud 
explosives during service, reportedly with hearing 
protection.  According to the examination report, the veteran 
had tinnitus in both ears, which had reportedly been present 
since approximately 1995.  

Audiological testing revealed pure tone thresholds at the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz of 20, 
25, 25, 20, and 15 decibels in the right ear, respectively.  
Corresponding findings in the left ear were 15, 15, 20, 15, 
and 15 decibels.  Speech recognition scores using the 
Maryland CNC Test were 96 percent in the right ear and 98 
percent in the left ear.  The examiner noted that the veteran 
did not have a ratable hearing loss.  

Thus, the veteran does not currently have impaired hearing 
meeting the VA definition for hearing loss disability.  38 
C.F.R. § 3.385.  In order for a grant of service connection, 
there must be medical evidence of current disability.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  He 
is not competent to state that his subjective loss of hearing 
meets the legal and medical criteria for a hearing loss 
disability; this requires medical expertise and testing.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Since a 
hearing loss disability has not been shown by the medical 
evidence, either in service or afterwards, service connection 
is not warranted.  

With respect to tinnitus, the examiner concluded that because 
the veteran was discharged from service in 1991, and reported 
the onset of tinnitus to be in 1995, it was not likely that 
his tinnitus was a direct result of service.  At his January 
2006 hearing, the veteran testified that he had actually told 
the examiner that his tinnitus had begun in 1991, but 
worsened in 1995.  However, the Board observes that service 
medical records do not contain any mention of tinnitus.  The 
examiner reported, at the time of the examination, that the 
veteran related the onset to 1995.  Further, there is no 
other medical evidence relating the onset of tinnitus to 
service.  At the examination, the veteran reported that he 
had used protection when exposed to noise in service, but 
that after service, he had been employed as a carpenter, with 
inconsistent use of hearing protection.  There is no 
contemporaneous evidence of tinnitus until 2004.  In short, 
he does not have any evidence to support his assertion that 
the examiner did not correctly report his assertion, nor is 
there any supporting evidence of the presence of tinnitus in 
service.  In view of these factors, the Board finds that the 
evidence against the claim is more credible and probative 
than the evidence in favor, including the veteran's current 
statements contradicting the 2004 examination report.  

As the preponderance of the evidence is against the claims 
for service connection for bilateral hearing loss and 
tinnitus, the benefit-of-the-doubt does not apply, and the 
claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of a 
letter sent to the claimant in April 2004, prior to the 
initial adjudication of his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This letter 
advised the claimant of the information necessary to 
substantiate his service connection claims, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was also told to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  Although the veteran 
was not provided information regarding the rating assigned or 
effective date of a grant of benefits, the failure to provide 
notice as to these matters is harmless error, since there is 
no monetary award or an effective date to be assigned as a 
result of this decision.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the duty to notify has been 
satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service and all potentially 
relevant VA medical records are in the file.  He was afforded 
a VA examination in May 2004.  At his hearing before the 
undersigned in January 2006, he stated that he had been seen 
with a ruptured eardrum shortly after that examination, and 
as discussed with the veteran and his representative, he was 
to request these records and provide them to VA.  He did not 
provide any records, and records dated from the May 2004 VA 
examination to February 2005 do not contain any indication of 
a ruptured eardrum, or other ear abnormality.  Thus, since 
records covering this time period were previously requested 
and obtained, and neither the veteran nor his representative 
provided additional records, showing the claimed treatment, 
as had been agreed upon at the hearing, further attempts to 
obtain such records are not necessary.  In this regard, there 
is no reasonable possibility that a ruptured eardrum in 2004, 
many years after service, would be relevant to his claim for 
service connection for bilateral hearing loss.  

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board entering a decision on this issue at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



REMAND

The veteran claims entitlement to service connection for 
residuals of dental trauma.  He states that during basic 
training, he fell and hit a front tooth on a log, knocking it 
out.  He states that this was his first tooth (also called 
baby or deciduous tooth), and that the permanent tooth, which 
was still up there in his gums, was knocked sideways as a 
result of the trauma and had to be extracted.  This area 
became infected, and after service, in 1992, he had to have 
corrective surgery.  Recently, he had had the remaining teeth 
removed and he now has a full denture.  He feels that this 
was all due to the dental trauma in service.  

Service medical records show that the veteran, in addition to 
numerous extractions and fillings, had an impacted tooth #8 
removed.  Dental disabilities are treated differently than 
medical disabilities in the VA benefits system.  See 
38 C.F.R. § 3.381.  In general, conditions including 
replaceable missing teeth will be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381.  
When service connection is warranted, it will be granted for 
a dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  In general, a veteran with a service-connected 
noncompensable dental condition is classified as Class II, 
and entitled to one-time treatment for the condition, if 
application is made within a certain time period after 
service.  38 C.F.R. § 3.381(b).  However, if the dental 
condition is due to combat wounds or service trauma, the 
veteran is eligible for Class II(a) treatment, consisting of 
all treatment indicated as reasonably necessary for the 
treatment of such condition.  38 C.F.R. § 17.161(c).  Thus, 
the significance of a finding that a dental condition is due 
to service trauma is there are no restrictions as to one-time 
treatment or time limit of application.  

However, impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service, will not be service 
connected for treatment purposes.  38 C.F.R. § 3.381(e).  
Service medical records show that the veteran's front tooth 
#8, extracted in service, was impacted.  However, his 
contention, in essence, is that his injury aggravated the 
preexisting defect.  Although all of his in-service dental 
treatment was provided within 180 days of his entrance onto 
active duty, the proscription on service connection for 
conditions treated within 180 days is limited to disease, not 
injury.  Although an X-ray dated in January 1991 appears to 
show a missing front tooth, the Board is prohibited from 
making conclusions based on its own medical judgment.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Thus, an 
examination is warranted regarding the issue of whether the 
medical evidence is consistent with aggravation of an 
impacted tooth, due to superimposed trauma.  

In addition, in the veteran's November 2004 substantive 
appeal, he stated that his teeth had been breaking, and his 
partial front teeth dentures were not staying in place.  At 
his hearing in January 2006, he stated that during the past 
year, he had had everything remaining on top removed, and he 
now had a full denture.  These records should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA dental clinic and oral 
surgery records dated from January 2004 to 
the present, to include X-rays and other 
records of the evaluation, extraction, and 
replacement with dentures of his upper 
teeth during 2005.  The response from the 
VA facility should indicate that all 
available, pertinent records for this time 
period have been provided.    

2.  Thereafter, schedule the veteran for a 
dental examination to determine the 
likelihood that his impacted front tooth 
#8 increased in severity as the result of 
trauma during service, and, if so, whether 
and to what extent any teeth besides tooth 
#8 were affected.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner.  Although 
the examiner should obtain a detailed 
history from the veteran, the examination 
report should focus on whether the medical 
evidence is consistent with an increase in 
the severity of the underlying condition 
during service, due to trauma.  If so, the 
examiner should express an opinion as to 
the extent, if any, to which the post-
service treatment of the veteran's upper 
partial plate and subsequent full denture 
were due to the claimed inservice trauma 
to tooth #8, and sequelae.  In so doing, 
the examiner should refer to the dental x-
rays dated in January 1991 and what they 
show concerning the veteran's dental 
status upon entry into service.

In would be helpful if the examiner would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

3.  Thereafter, adjudicate the claim for 
service connection for residuals of dental 
trauma, in light of all evidence of 
record.  If the claim is denied, furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  

However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


